Citation Nr: 1209169	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  06-18 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for arthritis of the back and legs with radiating pain, to include as due to service-connected penetrating chest and/or abdominal wound. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1966 to September 1968, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the claims file was subsequently transferred to the RO in Houston, Texas.  The claim was previously remanded in November 2010 for evidentiary development.  More development is required before a final adjudication can occur in this case.  

The Veteran appeared at a Videoconference hearing in October 2010.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case served in combat in Vietnam where he was wounded in action with the enemy.  He has contended, essentially, that he developed a chronic low back disorder (with radiation of pain into the lower extremities) as a consequence of experiencing the residuals of a blast injury.  Alternatively, the Veteran contends that he has retained shell fragments in his abdomen which cause or aggravate a chronic lumbar spine disability.  Further, the Veteran contends that service-connected pericarditis has caused a circulatory abnormality which has caused or aggravated a chronic low back disorder beyond the natural progression of the disease process.  The Veteran has submitted internet medical research which purports to show a nexus between circulatory abnormalities in the chest cavity with chronic low back pain.  The evidence was submitted to the Board without waiver of RO review, and it is potentially relevant in the disposition of the claim.  

Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted without a waiver must be referred to the RO. 38 C.F.R. § 20.1304(c) specifically states that "[e]vidence is not pertinent it if does not relate to or have a bearing on the appellate issue or issues."  The evidence submitted by the Veteran in this circumstance appears, at least superficially, to be relevant the claim for entitlement to service connection.  Indeed, there is potentially supportive medical evidence that purports to support a new theory of entitlement.  As this was submitted without a waiver of RO consideration, if the Board were to review the evidence on its merits without initial consideration by the RO, it would have committed an error prejudicial to the Veteran.  Accordingly, the claim must be remanded for a review of the new evidence by the RO.  See 38 C.F.R. § 20.1304(c).  

More importantly, the claim was last before the Board in November 2010, when it was remanded for an addendum opinion addressing the contended relationship between shell fragment wound residuals and a chronic low back disorder.  In the addendum report, dated in December 2010, the examiner (who, as per the Board's request, had conducted an earlier 2009 VA examination) determined that it was not as likely as not that the Veteran's current low back disorder had causal origins in service or as a consequence of shell fragment wounds to the chest and lower extremities.  In reaching this conclusion, however, the examiner stated that the Veteran first complained of low back pain in 2002.  Upon service separation, the Veteran indicated that he had a history of low back pain.  A service department clinical note, dated in February 1968, indicated that the Veteran had a muscular injury to the low back that was productive of spasm.  Thus, although the examiner stated that the claims file was reviewed, his conclusion may have been based on an inaccurate history.  

Given the noted flaw in the most recent VA addendum report, as well as the fact that the RO has yet had the opportunity to review submitted and potentially relevant evidence, the case must be remanded for further development.  Because the Veteran has raised the question of a nexus between his service-connected pericarditis and a chronic low back disorder, that question should be addressed by the examiner as well.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Provide the claims file to the August 2009/December 2010 examiner, if available, and request an additional opinion.  The examiner should provide an opinion as to whether the claimed back and leg disabilities were caused or worsened by his service-connected residuals of the penetrating fragment wounds to the chest and abdomen, as well as the service-connected pericarditis.  In providing such the opinion, the examiner should note the complaints of back pain in service (that is, before the 2002 complaints noted earlier).  

If the VA examiner is unavailable, schedule the Veteran for another VA examination regarding the claimed disabilities.  The Veteran's claims folder should be made available to the examiner for review.  The examiner is to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then render an opinion as to whether it is at least as likely as not that any current back and leg disability had its origin during service or was caused or worsened by a service-connected disability, including residuals of the penetrating fragment wounds to the chest and abdomen, as well as the service-connected pericarditis. 

The examiner should provide a rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claim to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


